Exhibit 99.2 NOTICE TO SHAREHOLDERS FOR THE THREE MONTHS ENDED JUNE 30, 2007 MOUNTAIN PROVINCE DIAMONDS INC. Responsibility for Consolidated Financial Statements The accompanying consolidated interim financial statements for Mountain Province Diamonds Inc. have been prepared by management in accordance with Canadian generally accepted accounting principles consistently applied.The most significant of these accounting principles have been set out in the March 31, 2007 audited consolidated financial statements. Only changes in accounting information have been disclosed in these consolidated financial statements.These statements are presented on the accrual basis of accounting.Accordingly, a precise determination of many assets and liabilities is dependent upon future events.Therefore, estimates and approximations have been made using careful judgment.Recognizing that the Company is responsible for both the integrity and objectivity of the consolidated financial statements, management is satisfied that these consolidated financial statements have been fairly presented. Auditors' Involvement The auditors of Mountain Province Diamonds Inc. have not performed a review of the unaudited consolidated financial statements for the three months ended June 30, 2007 and 2006. MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Balance Sheets (Expressed in Canadian Dollars) (Unaudited) June 30, March 31, 2007 2007 Assets Current assets Cash and cash equivalents $ 298,058 $ 179,970 Term deposit - 275,000 Marketable securities (Note 3) 1,932,289 4,632 Amounts receivable 132,487 127,487 Advances and prepaid expenses 56,483 11,260 2,419,317 598,349 Long-term investment (Note 3) - 920,000 Investment in Camphor Ventures Inc. (Note 4) - 7,519,747 Mineral properties (Note 5) 42,344,598 1,552,553 Deferred exploration costs (Note 5) 31,021,551 31,017,771 Equipment - 7,407 Total assets $ 75,785,466 $ 41,615,827 Liabilities and Shareholders' Equity Current liabilities Accounts payable and accrued liabilities $ 259,665 $ 418,799 Long-term liabilities Future income tax liabilities 14,523,254 - Shareholders' equity: Share capital (Note 6) 84,909,925 66,579,083 Contributed surplus (Note 6) 1,475,966 701,626 Deficit (26,391,001 ) (26,083,681 ) Accumulated other comprehensive income (Note 2) 1,007,657 - Total shareholders' equity 61,002,547 41,197,028 Total liabilities and shareholders' equity $ 75,785,466 $ 41,615,827 See accompanying notes to unaudited interim consolidated financial statements Nature of operations (Note 1) Going concern (Note 1) On behalf of the Board of Directors “Jonathan Comerford” “Patrick Evans” Jonathan Comerford, Director Patrick Evans, Director 1 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statements of Operations and Deficit (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended June 30, 2007 2006 Expenses: Amortization $ - $ 196 Consulting fees (Note 9) 124,650 52,323 Salary and benefits 40,582 31,695 Interest and bank charges 858 226 Office and administration 33,199 16,016 Professional fees 33,100 18,726 Promotion and investor relations 2,557 39,207 Transfer agent and regulatory fees 44,693 30,107 Travel 17,070 16,089 Net loss for the period before the undernoted (296,709 ) (204,585 ) Interest 3,628 6,075 Write-down of capital assets (14,239 ) - Net loss for the period (307,320 ) (198,510 ) Deficit, beginning of period (26,083,681 ) (24,122,418 ) Deficit, end of period $ (26,391,001 ) $ (24,320,928 ) Basic and diluted loss per share $ (0.01 ) $ (0.00 ) Weighted average number of shares outstanding 59,423,365 53,391,616 See accompanying notes to unaudited interim consolidated financial statements 2 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statement of Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended June 30, 2007 2006 Net loss for the period $ (307,320 ) $ (198,510 ) Other Comprehensive Income (Note 3) Unrealized gains on marketable securities 1,007,657 - Comprehensive Income $ 700,337 $ - Consolidated Interim Statement of Accumulated Other Comprehensive Income (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended June 30, 2007 2006 Balance, Beginning of Period $ - $ - Other Comprehensive Income (Note 3) 1,007,657 - Balance, End of Period $ 1,007,657 $ - 3 MOUNTAIN PROVINCE DIAMONDS INC. Consolidated Interim Statements of Cash Flows (Expressed in Canadian Dollars) (Unaudited) For the Three Months Ended June 30, 2007 2006 Cash flows provided by (used in): Operating activities Net loss for the period $ (307,320 ) $ (198,510 ) Items not requiring an outlay of cash Amortization - 196 Write-down of capital assets 14,239 - Changes in non-cash working capital items Amounts receivable (88,938 ) (27,378 ) Advances and prepaid expenses (45,223 ) (84,636 ) Accounts payable and accrued liabilities (115,972 ) (47,213 ) (543,214 ) (357,541 ) Investing activities Deferred exploration costs (3,780 ) - Term deposit 275,000 (275,000 ) Costs associated with investment in Camphor (28,124 ) - Cash contributed by Camphor 418,206 661,302 (275,000 ) Financing activities Shares issued for cash - 776,250 Change in cash and cash equivalents during the period 118,088 143,709 Cash and cash equivalents, beginning of the period 179,970 845,452 Cash and cash equivalents, end of the period $ 298,058 $ 989,161 Supplemental non-cash investing and financing activities (Note 4) See accompanying notes to unaudited interim consolidated financial statements 4 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2007 (Unaudited) 1.Nature of Operations and Basis of Presentation The Company is in the process of exploring and permitting its mineral properties primarily in conjunction with third parties (see Note 5), and has not yet determined whether these properties contain mineral reserves that are economically recoverable. The underlying value and recoverability of the amounts shown for mineral properties and deferred exploration costs is dependent upon the ability of the Company and/or its mineral property partners to complete exploration and development and discover economically recoverable reserves, successful permitting, and upon future profitable production or proceeds from disposition of the Company’s mineral properties. Failure to discover economically recoverable reserves will require the Company to write-off costs capitalized to date. The Company’s ability to continue as a going concern and to realize the carrying value of its assets and discharge its liabilities is dependent on the discovery of economically recoverable mineral reserves, the ability of the Company to obtain necessary financing to fund its operations, and the future production or proceeds from developed properties.These financial statements do not reflect adjustments that would be necessary if the going concern assumption were not appropriate. These unaudited consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles for interim financial information.Accordingly, they do not include all of the information and notes to the consolidated financial statements required by Canadian generally accepted accounting principles for annual consolidated financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three month period ended June 30, 2007 may not necessarily be indicative of the results that may be expected for the year ending March 31, 2008. The consolidated balance sheet at March 31, 2007 has been derived from the audited consolidated financial statements at that date but does not include all of the information and footnotes required by Canadian generally accepted accounting principles for annual consolidated financial statements.The interim consolidated financial statements have been prepared by management in accordance with the accounting policies described in the Company's annual consolidated financial statements for the year ended March 31, 2007, except as described in Note 2.For further information, refer to the consolidated financial statements and notes thereto included in the Company's annual consolidated financial statements for the year ended March 31, 2007. 2.Change in Accounting Policies Effective April 1, 2007, the Company adopted the new CICA Handbook Standards relating to financial instruments.These new standards have been adopted on a prospective basis with no restatement of prior period financial statements. a) Section 3855, “Financial Instruments - Recognition and Measurement” provides guidance on the recognition and measurement of financial assets, financial liabilities and derivative financial instruments. This new standard requires that all financial assets and liabilities be classified as either: held-to-maturity, held-for-trading, loans and receivables, available-for-sale, or other financial liabilities. The initial and subsequent recognition depends on their initial classification. Held-to-maturity financial assets are initially recognized at their fair values and subsequently measured at amortized cost using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. Held-for-trading financial instruments are carried at fair value with changes in the fair value charged or credited to net earnings in the period in which they arise. 5 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2007 (Unaudited) Loans and receivables are initially recognized at their fair values, with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. Impairment losses are charged to net earnings in the period in which they arise. Available-for-sale financial instruments are carried at fair value with changes in the fair value charged or credited to other comprehensive income. Impairment losses are charged to net earnings in the period in which they arise. Other financial liabilities are initially measured at cost or at amortized cost depending upon the nature of the instrument with any resulting premium or discount from the face value being amortized to income or expense using the effective interest method. All derivative financial instruments meeting certain recognition criteria are carried at fair value with changes in fair value charged or credited to income or expense in the period in which they arise. The standard requires the Company to make certain elections, upon initial adoption of the new rules, regarding the accounting model to be used to account for each financial instrument. This new section also requires that transaction costs incurred in connection with the issuance of financial instruments either be capitalized and presented as a reduction of the carrying value of the related financial instrument or expensed as incurred. If capitalized, transaction costs must be amortized to income using the effective interest method. This section does not permit the restatement of financial statements of prior periods. The following is a summary of the accounting model the Company has elected to apply to each of its significant categories of financial instruments outstanding as of April 1, 2007: Cash and cash equivalents Held-for-trading Marketable securities Available-for-sale Amounts receivable Loans and receivables Accounts payable and accrued liabilities Other liabilities With respect to embedded derivatives, the Company has elected to recognize only those derivatives embedded in contracts issued, acquired or substantively modified on or after January 1, 2003 as permitted by the transitional provisions set out in section 3855.The Company did not identify any such embedded derivatives. There was no impact to the Company upon initial adoption of this section on April 1, 2007. b) Section 3865, “Hedges” allows optional treatment providing that hedges be designated as either fair value hedges, cash flow hedges or hedges of a self-sustaining foreign operation. c) Section 1530, “Comprehensive Income”, along with Section 3251, “Equity” which amends Section 3250, “Surplus”, requires enterprises to separately disclose comprehensive income and its components in the financial statements. Further, enterprises are required to present changes in equity during the period as well as components of equity at the end of the period, including comprehensive income. Major components of Other Comprehensive Income include changes in fair value of financial assets classified as available-for-sale, the changes in fair value of effective cash flow hedging items, and exchange gains and losses arising from the translation of the financial statements of self-sustaining foreign operations. 3.Marketable Securities During the three months ended June 30, 2007, the Company re-evaluated its investment in Northern Lion Gold Corp. (“Northern Lion”) resulting in its reclassification to marketable securities. The investment in Northern Lion consists of 4,000,000 common shares.The quoted market value of the Northern Lion shares was $1,880,000 at June 30, 2007 (March 31, 2007 - $1,200,000).Subsequent to June 30, 2007, the Company sold its 4,000,000 shares in Northern Lion for net proceeds of $1,995,400. The quoted market value of marketable securities, excluding the shares of Northern Lion, at June 30, 2007 was $52,289 (March 31, 2007 - $51,808). 6 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2007 (Unaudited) 4.Investment in Camphor Ventures Inc. During the three months ended ending June 30, 2007, the Company acquired 9,884,915 common shares of Camphor Ventures Inc. (“Camphor”), representing approximately 66 percent of the issued and outstanding common shares of Camphor that the Company did not already own, and bringing the Company’s holdings in Camphor to 100%, and the Company’s interest in the Gahcho Kué project to 49%, with De Beers Canada holding a 51% interest.A total of 4,052,816 Mountain Province shares were issued in exchange for the Camphor shares.The Company has valued the common shares issued in this transaction based on the market price of the Company’s shares on the various dates the consideration was exchanged. In addition to the issuance of common shares, the Company took up the 485,000 stock options of Camphor, and exchanged them for 198,850 stock options of the Company.These replacement stock options were valued at their estimated fair market value using the Black-Scholes model with the following assumptions:dividend yield of 0%; expected volatilities of 34% to 64%; risk-free interest rate of 4.64% and expected lives between 2.83 and 10.33 months. The preliminary allocation of the purchase price is summarized in the table below.This allocation is subject to change. Purchase price: 4,052,816 Common shares issued in exchange for 9,884,915 Camphor common shares outstanding (net of 4,992,750 shares in Camphor held by the Company) $ 18,330,842 Estimated value of the replacement options 774,340 Estimated transaction costs 233,879 Camphor shares previously owned by the Company 7,313,992 $ 26,653,053 Purchase price allocation Net current assets $ 384,262 Mineral properties 40,792,045 Future income taxes (14,523,254 ) $ 26,653,053 5. Mineral Properties and Deferred Exploration Acquisition costs: June 30, March 31, 2007 2007 Gahcho Kué Project, opening balance $ 1,552,553 $ 1,552,553 Mineral Acquisition Properties - Camphor acquisition 40,792,045 - Closing balance, Acquisition costs $ 42,344,598 $ 1,552,553 7 MOUNTAIN PROVINCE DIAMONDS INC. Notes to Consolidated Interim Financial Statements (Expressed in Canadian Dollars) For the Three Months Ended June 30, 2007 (Unaudited) Deferred exploration: June 30, March 31, 2007 2007 Gahcho Kué Project $ 31,017,771 $ 30,929,049 Consulting - 77,801 Mining lease costs 3,780 10,921 Closing balance, Deferred exploration $ 31,021,551 $ 31,017,771 Gahcho Kué
